Exhibit 10.2








Eighth Amendment
To
Wholesale Product Purchase Agreement


This Eighth Amendment to Wholesale Product Purchase Agreement (this “Eighth
Amendment” is made as of the date the last Party executes this Eighth (the
“Amendment Effective Date”), by and between Priority Healthcare Distribution,
Inc., doing business as CuraScript SD Specialty Distribution, a Florida
corporation having offices at 255 Technology Park, Lake Mary, Florida 32746
(“Distributor”), and United Therapeutics Corporation (“UT”), a Delaware
corporation having offices at 1040 Spring Street, Silver Spring, Maryland.
Distributor and UT are each referred to in this Agreement as a “Party,”
collectively, the “Parties.”
WHEREAS, the Parties entered into that certain Wholesale Product Purchase
Agreement dated as of January 1, 2018, as amended, (the “Agreement”); and
WHEREAS, the Parties desire to amend the Agreement as provided herein, with
effect from the Amendment Effective Date.
NOW THEREFORE, in consideration of the mutual agreements and covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto, intending to
be legally bound, hereby agree as follows:
1.
Section 2.7, Purchase Discount, is hereby deleted in its entirety.



2.
Except as amended and supplemented hereby, all of the terms and conditions of
the Agreement shall remain and continue in full force and effect and apply
hereto.



[signature page follows]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each of the undersigned, duly authorized, has executed this
Eighth Amendment, effective as of the Amendment Effective Date.


PRIORITY HEALTHCARE DISTRIBUTION, INC. DOING BUSINESS AS CURASCRIPT SD SPECIALTY
DISTRIBUTION


By:   /s/ Earl English         


Print Name: Earl English
Title: President, CuraScript SD
Date: 05/13/2020 / 10:15 AM CDT      


UNITED THERAPEUTICS CORPORATION


By:   /s/ Kevin T. Gray         


Print Name: Kevin Gray
Title: SVP, Strategic Operations
Date:   13-May-2020 / 12:04:23 PM EDT   









2

